Case: 6:20-cr-00026-REW-HAI Doc #: 78 Filed: 04/06/21 Page: 1 of 2 - Page ID#: 221




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                           )
                                                     )
       Plaintiff,                                    )       No. 6:20-CR-26-REW-HAI
                                                     )
 v.                                                  )
                                                     )                 ORDER
 MICHAEL DAVID HOLT,                                 )
                                                     )
       Defendant.                                    )
                                                     )

                                       *** *** *** ***

       After conducting Rule 11 proceedings, see DE 76 (Minute Entry), Judge Ingram

recommended that the undersigned accept Defendant Holt’s guilty plea and adjudge him guilty of

Count 1 of the Superseding Indictment (DE 34). See DE 77 (Recommendation); see also DE 75-1

(Plea Agreement). Judge Ingram expressly informed Defendant of his right to object to the

recommendation and to secure de novo review from the undersigned. See DE 77 at 3. The

established, 3-day objection deadline has passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).




                                                 1
Case: 6:20-cr-00026-REW-HAI Doc #: 78 Filed: 04/06/21 Page: 2 of 2 - Page ID#: 222




       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 77, ACCEPTS Holt’s guilty plea, and ADJUDGES him

          guilty of Count 1 of the Superseding Indictment (DE 34);

       2. Further, per Judge Ingram’s unopposed recommendation and Defendant’s agreement

          (DE 75-1 ¶ 10), the Court provisionally FINDS that the currency identified and

          attributed to Holt in the operative indictment (DE 34 at 4) is forfeitable and that Holt

          has an interest in said property, and the Court preliminarily ADJUDGES Defendant’s

          interest in such property FORFEITED. Under Criminal Rule 32.2, and absent pre-

          judgment objection, “the preliminary forfeiture order becomes final as to” Defendant

          at sentencing. Fed. R. Crim. P. 32.2(b)(4)(A). The Court will further address forfeiture

          at that time. See id. at (b)(4)(B);

       3. The Court, as to this Defendant only, GENERALLY CONTINUES the jury trial in

          this matter; and

       4. The Court will issue a separate sentencing order.1

       This the 6th day of April, 2021.




1
 At the hearing, Judge Ingram remanded Holt to custody, which was his pre-plea status. See DE
76 at 2. The Court, thus, sees no need to further address detention, at this time.
                                                2
